Citation Nr: 0528936	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  98-15 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for a 
lumbosacral/dorsal spine disability, evaluated as 20 percent 
disabling prior to June 8, 2000, and evaluated as 40 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which continued the 20 percent rating 
assigned for the lumbosacral/dorsal spine disability, 
effective from February 1978.  

This case was previously before the Board.  In June 2003, the 
Board denied the claim of entitlement to an increased rating, 
in excess of 20 percent, for the lumbosacral/dorsal spine 
disability.  

The veteran appealed the Board's unfavorable decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in the July 2004 order, the Court vacated and remanded 
the Board's decision, pursuant to 38 U.S.C. § 7252(a) for 
compliance with the instructions in the Joint Motion for 
Remand.  
	
The Board remanded the issue for further development in 
November 2004.  The requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Prior to June 8, 2000, the medical record showed that the 
veteran's lumbosacral/dorsal spine disability was manifested 
by subjective complaints of low back pain; X-ray findings of 
degenerative disc disease and degenerative joint disease; 
muscle spasm, and limitation of motion.  

3.  Beginning June 8, 2000, the medical record showed that 
the veteran's lumbosacral/dorsal spine disability was 
manifested by subjective complaints of low back pain; X-ray 
findings of degenerative disc disease and degenerative joint 
disease; and objective findings of severe limitation of 
motion and impairment of the low back, with significant 
functional loss, weakness, and lack of endurance.  

CONCLUSIONS OF LAW

1.  Prior to June 8, 2000, the criteria for an increased 
rating, in excess of 20 percent, for the lumbosacral/dorsal 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5191, 5292, 5293, 5295 (effective prior to September 23, 2002 
and September 26, 2003).  

2.  Beginning June 8, 2000, the criteria for an disability 
rating for the lumbosacral/dorsal spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5191, 5292, 5293, 5295, 5235-5243 
(effective prior to September 26, 2003, and effective 
beginning September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In June 1997, VA received the veteran's claim of entitlement 
to an increased rating, in excess of 20 percent, for the 
lumbosacral/dorsal spine disability.  The RO's January 1998 
rating decision denied entitlement to an increased rating, 
and continued the 20 percent rating.  

The veteran was notified of the RO's decision in February 
1998.  Following receipt of notification, the veteran filed a 
timely Notice of Disagreement.  In October 1998, the RO 
issued a Statement of the Case.  Thereafter, the veteran 
perfected the appeal before the Board.  He indicated that he 
did not want a Board hearing.  

The Board remanded the issue for further development in March 
2000.  Further development was undertaken, and in June 2003, 
the Board denied the claim of entitlement to an increased 
rating, in excess of 20 percent, for the lumbosacral/dorsal 
spine disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
July 2004, the Court's order vacated and remanded the issue 
for further development.  

Pursuant to the Court's order, in November 2004, the Board 
remanded the issue to the RO, via the Appeals Management 
Center (AMC).  In March 2005, the veteran received 
information pertaining to the requirements of VCAA.  The 
information advised the veteran of the evidence VA already 
received in connection with the claim; the evidence VA would 
obtain on behalf of the veteran, and the evidence VA 
encouraged the veteran to submit to support the claim.  

After the RO, via the AMC, accomplished the requested 
development, the veteran was issued a Supplemental Statement 
of the Case, dated in May 2005.  In April 2005, the veteran's 
appeal was returned to the Board for disposition.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented, and 
VA's duty to assist in the development of the claim has been 
satisfied.  

Factual Background

A VA outpatient treatment note dated April 1997 reflects 
follow up treatment for chronic low back pain.  The veteran 
reported pain in his legs and no change in his symptoms.  The 
pertinent diagnostic assessment was chronic low back pain.  

The VA treatment records, with dates beginning in June 1998, 
showed that the veteran complained of low back pain as a 
result of an in-service injury.  The disability was described 
as a continuing problem, and it was noted that the veteran 
took Valium a couple times per month for relief.  

The veteran submitted a statement dated in August 1998 from 
his treating physician, J.M.A., M.D. that included a 
radiological consultation report dated in July 1998.  In his 
statement, Dr. A. indicated that the veteran had degenerative 
disc disease in the lower lumbar area with borderline 4-5 
stenosis.  The accompanying CT scan report of the lumbar 
spine showed involvement of five lumbar vertebrae with 
scoliosis, convex to the left at L4-5, as well as marked 
multilevel degenerative disc disease including gaseous 
degeneration of the L4-5 and L5-S1 discs, mild bulging at L5-
S1 without significant canal or foraminal stenosis, and facet 
degenerative joint disease, moderate on the left and mild on 
the right.  

In conjunction with the October 1998 Substantive Appeal, the 
veteran maintained that he had a severe list to the right, 
and because of the claimed list to the right, he wore special 
hand made shoes with a built in lift to compensate for the 
condition.  He stated that he was unable to go up and down 
the stairs without the use of a rail or banister, and if a 
banister was unavailable for use he had to crawl.  The 
veteran argued that the spine disability progressively 
worsened to a daily incapacitating condition.  

A VA Physical Therapy Consultation Note, dated in October 
1998, indicated that the veteran developed moderate to 
perhaps severe limitation of motion of the spine; however, 
the extent to which the movement of the spine was limited was 
not expressed in degrees.  

The VA medical treatment records, dated from December 1998 to 
February 2000 indicated that the veteran suffered from low 
back pain; however, these records were primarily related to 
other orthopedic and medical conditions not currently on 
appeal before the Board.  During a VA primary care clinic 
visit, it was shown that the veteran suffered from low back 
pain, described as a continuing problem.  The medical record 
also stated that the veteran related that he was "holding 
up."

In the April 2000 statement in support of the claim, the 
veteran reiterated that he received physical therapy 
treatment for the spine, and at some point in time he stopped 
treatment, and then resumed.  He indicated that 20 minute 
walks and stretching exercised helped him cope with the spine 
disability. He stated that without the walks and exercises, 
he would be hunched over

During a VA examination dated June 2000, the examiner 
reported having reviewed the claims folder.  The veteran 
complained of constant pain in the lower back, specifically 
in the lumbar area in the muscle part and bony part 
separately.  He reported that the pain was worse in the 
morning and he walked around to alleviate the pain and limber 
up.  He could not do yard work or household chores and the 
pain increased when he sat for a long period of time and then 
attempted to stand.  His maximum walking distance was one 
block.  He complained of weakness and fatigue in his back but 
reported that three years ago when he was in physical therapy 
it helped alleviate the pain.  On physical examination, the 
veteran experienced difficulty when trying to stand up.  When 
he sat in a chair he tended to lean backwards but he was in 
no apparent sign of distress when sitting.  There was slight 
scoliosis to the left and the thoracolumbar spine.  There was 
tenderness marked in the left lumbosacral paraspinal muscles 
with some muscle spasm.  Trunk forward bending was possible 
to 30 degrees with abrupt pain, which caused him to stop the 
movement.  Re-extension from 30-degree flexion to neutral 
seemed to be painful and slow.  Hyperextension was possible 
to 16 degrees with pain at the end abruptly.  Right lateral 
bending was limited to 12 degrees with pain developing 
abruptly at the end with slow movement.  Left lateral bending 
was slow and effortful, and limited to 6 degrees with abrupt 
pain at the end, restricting further movement.  Left lateral 
rotation movement was also slow and stiff and effortful with 
limitation to 20 degrees with pain abrupt at the end.  Right 
lateral rotation movement was slow and weakened movement with 
pain developing at the end.  

The diagnosis was lumbar disc and degenerative joint disease 
at the multilevel of the lumbar spine, worst at L5-S1.  The 
veteran displayed slight scoliosis to the left and 
thoracolumbar spine.  The examiner opined that this was 
related to the veteran's chronic back myofascial pain 
syndrome following chronic back strain that was sustained in 
1944.  He opined that in view of the veteran's 42-years of 
occupation as an appliance shop manager, which was mostly a 
desk-type job, it was reasonable to contribute his current 
back disorder, to a significant degree, to his chronic back 
strain and myofascial pain syndrome which originated from his 
1944 back injury.  Functional loss was significant, which 
indicated he had low endurance of the back and easy 
fatigability with pain and weakened movement.  He had severe 
impairment of his low back with significant function loss and 
weakness and low endurance of the truncal muscles, including 
lumbar spine with pain.  The examiner concluded, " I suspect 
that pain could significantly limit his functional ability 
early in the morning, when he gets out of bed, or with 
repeated use of back over a period of time."
VA outpatient progress notes dated June 2000 to June 2001 
reflect treatment for a variety of conditions, including low 
back pain.  In a treatment note dated June 2000, the veteran 
complained of low back pain with stiffness.  The diagnosis 
was lumbosacral degenerative joint disease and low back pain.  
In a treatment note dated June 2001, the veteran complained 
of pain in his back going to the front.  The examiner opined 
that the etiology of the pain was unclear but it may have 
been a muscular or ligamentous strain but there was no clear 
precipitating trauma.  In an addendum to the June 2001 
progress note, an X-ray study of the spine showed no evidence 
of a fracture.  He reported that his back pain was down to 
1/10.  The examiner added that is was likely the back pain 
was musculoskeletal in origin.  

On VA examination in November 2002, the examiner stated that 
the claims file was reviewed.  The veteran's chief complaint 
was constant back pain, with flare-ups approximately four 
times a year.  He explained that he experienced pain on the 
left side of the back, usually worse in the morning; he was 
able to relieve the pain by stretching and walking.  
Activities such as sweeping or lifting a garbage made the 
pain worse.  The pain did not radiate into the lower 
extremities.  The veteran was prescribed Valium  for the pain 
and underwent physical therapy two years prior to the 
evaluation.  He related that he saw his private physician 
every six months for the spine disability.  

On physical examination, the elderly veteran was not in any 
acute distress.  His gait was normal and he did not ambulate 
with an assistive device.  There was no deformity of the 
lumbosacral spine noted; he had point tenderness at the L3-L4 
level; and he also had tenderness over the left paraspinal 
muscle.  Range of motion studies showed flexion from 0 to 90 
degrees; extension was from 0 to 10 degrees; right lateral 
flexion was from 0 to 30 degrees; left lateral flexion was 
from 0 to 20 degrees; right rotation was from 0 to 30 
degrees; and left rotation was from 0 to 20 degrees.  X-ray 
of the lumbosacral spine found a genetic disease of the 
lumbar spine at L2-3, L3-4, L4-5 and L5-S1 involving the 
discs at the vertebral facet joints.  

The assessment was moderately severe degenerative disease of 
the lumbosacral spine without compression fractures; and the 
peripheral nerves of the lower extremities were intact.  
In the January 2003 statement in support of the claim, the 
veteran stated that he wore corrective shoes, provided by VA 
for at least 20 years.  The veteran argued that the VA 
examination report incorrectly stated that he had no problem 
getting off of the examination table.  He also argued that 
the examiner failed to report that he was forced to retire 
from working, due to a back disability and another disability 
not currently on appeal before the Board.  

In June 2003, the Board denied the claim of entitlement to an 
increased disability rating for the lumbosacral/dorsal spine 
disability.  

In the July 2004 Joint Motion for Remand, the parties agreed 
that the November 2002 VA examination was inadequate for 
rating purposes, and pursuant to the Court's order, the 
Board's denial was vacated.  The veteran's case was remanded 
for further development.  

VA treatment records, dated through May 2005, showed that the 
veteran received physical therapy treatment for several 
orthopedic conditions.  While the records showed that the 
veteran experienced back spasms, especially at night, and 
that he complained of low back pain, the records primarily 
pertained to medical conditions not currently on appeal 
before the Board.  

On VA examination, dated in April 2005, the examiner 
indicated that the claims file was reviewed.  The veteran 
reported that after he injured the lower back in service, the 
low back pain worsened over time.  

The veteran related that he took Tylenol, which helped to 
alleviate the low back pain.  He complained of localized low 
back pain in the lumbosacral spine area, without sciatica.  
His morning back stiffness lasted about 5 minutes and he 
experienced no weakness.  He reported back pain at a level of 
4 or 5, on a scale of 1 to 10, and when he experienced flare-
ups, the pain was at the level of 8 or 9 on a scale of 1 to 
10.  

The examiner reported that while the veteran stated that he 
experienced periods of flare-ups, the veteran did not specify 
the frequency or characteristic of flare-ups and he 
reiterated that the flare-ups depended on the activities that 
he engaged in.  It was noted that there were periods where 
the veteran experienced stiffness of the back and was unable 
to bend it.  There was no bowel or bladder incontinence 
related to the lumbosacral spine disability.  The veteran 
occasionally used a cane and had been provided a corset.  He 
was able to walk 100 yards, and he did not have a history of 
falls.  Functional assessment of the veteran revealed that he 
was independent in his ability to move; however, he required 
assistance from his wife to put on his pants, socks, and 
shoes.  

On physical examination, an inspection of the spine revealed 
a generally normal curvature; the gait was slow, but there 
was no evidence of limping; and during the examination, he 
was without his cane.  

The range of motion studies of the thoracolumbar spine showed 
that forward flexion was from 0 to 40 degrees without pain, 
and up to 50 degrees with pain.  Extension was from 0 to 20 
degrees, without pain, and up to 30 degrees with pain.  Left 
lateral flexion was from 0 to 15 degrees without pain, and up 
to 25 degrees, with pain; right lateral flexion was from 0 to 
20 degrees, without pain, and up to 25 degrees with pain; 
left lateral rotation was from 0 to 30 degrees, without pain, 
and up to 40 degrees with pain; and right lateral rotation 
was from 0 to 30 degrees without pain, and up to 40 degrees 
with pain.  There were no findings of additional limitation 
of range of motion due to fatigue, weakness, or lack of 
endurance following repetitive use.  However, the veteran 
reported that his back was stiff and could barely bend the 
back during the flare-ups.  The evaluation was without 
evidence of ankylosis, spasm or weakness; however, there was 
mid tenderness on palpation of the lumbosacral spine.  

On neurologic examination, the sensory evaluation and the 
motor evaluation was normal.  The veteran's reflexes were +2 
in the knees and ankles.  There were no findings of bowel or 
bladder incontinence.  

For the last 12 months, there were no reported incapacitating 
episodes during flare-ups, although he reported that he could 
hardly move the back during the flare-ups.  There were no 
findings radiculopathy.  
The diagnostic tests showed that the alignment was 
unpreserved; there was sclerotic changes involving the lower 
aspect of L2-3, L3-4, L4-5, and L5-S1.  These findings were 
most pronounced at L4-5, and the findings were all suggestive 
of degenerative disease involving the discs and the vertebral 
facet joints.  The impression was degenerative disease in the 
lower spine as described above.  

The impression stated that the veteran developed multilevel 
posttraumatic DJD of the lumbosacral spine from the in-
service back strain.  There was limitation of range of motion 
from pain during flare-ups.  There were no findings of 
radiculopathy or spasm during the examination, and the deep 
tendon reflexes and muscle strength were generally preserved.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2004).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

The Board notes that the regulations for rating the veteran's 
disability of the spine were changed, effective September 23, 
2002 and September 26, 2003.  In the May 2005 Supplemental 
Statement of the Case, the RO informed the veteran of the 
changes in the regulations and criteria for rating 
disabilities of the spine, and evaluated the veteran under 
both the old and new regulations.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  

The veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).  


5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).  



















5295
Lumbosacral Strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 
26, 2003.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
September 26, 2003) (2005).  





















  
Plate V


When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Analysis

The veteran is currently in receipt of a 20 percent rating 
for the lumbosacral/dorsal spine disability, effective from 
February 1978.  He argues that the spine disability has 
increased in severity, and is more than 20 percent disabling.  

The veteran's appeal stems from a June 1997 claim.  Because 
entitlement to compensation has already been established and 
an increase in the 20 percent rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the criteria for evaluating the 
veteran's spine disability were revised since the veteran 
filed his June 1997 claim for entitlement to an increased 
rating.  The complete regulations are stated in detail above.  

In the July 2004 Joint Motion for Remand, it was acknowledged 
that the veteran was service connected for lumbosacral/dorsal 
spine disorder pursuant to diagnostic code 5295.  The Joint 
Motion expressly stated that, " The Board did not evaluate 
the veteran's claim to determine whether he is entitled to a 
separate compensable rating pursuant to diagnostic code 
5291."  The Board was specifically instructed to consider 
whether the veteran was entitled to a separate rating for the 
thoracic spine under Diagnostic Code 5291.  

I.  Entitlement to an Increased Disability Rating for the 
Lumbosacral/Dorsal Spine Disability, in Excess of 20 percent, 
prior to June 8, 2000.  

The June 1998 non-VA X-ray study showed that the veteran 
developed degenerative disc disease of the lumbar spine.  In 
August 1998, J.M.A., M.D. made reference to the X-ray study, 
and stated that the veteran had mid and lower lumbar 
degenerative disc disease, with borderline L4-5 stenosis.  
There was no specific mention of problems associated with the 
upper lumbar spine, or the thoracic spine.

The VA treatment records dated through April 2000, showed 
complaints of low back pain.  There are no recorded 
complaints of mid-back pain, nor are there express findings 
regarding the thoracic/dorsal spine which would indicate 
problems in the thoracic spine.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine is assigned a noncompensable rating for slight 
limitation of motion, and a 10 percent rating for moderate 
and severe limitation of motion.  Prior to June 8, 2000, the 
evidence did not show any limitation of motion of the 
thoracic/dorsal spine.  Therefore, there was no basis to 
award a benefit under Diagnostic Code 5291.

Prior to the regulatory changes, under Diagnostic Code 5292, 
slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a.  The evidence of record, prior to June 8, 2000, did 
not show that the veteran's lumbosacral/dorsal spine 
disability was manifested by what could be acknowledged as 
severe limitation of motion.  

Further, although, the medical record reported range of 
motion findings of the lumbar spine, the findings were not 
expressed in degrees.  See 38 C.F.R. § 4.71a, Plate V., Range 
of Motion of Thoracolumbar Spine (2005).  

Regarding the lumbar spine, both Diagnostic Code 5292 and 
5295 address impairment of that spinal segment.  Code 5292 
directly addresses the disorder based on limitation of 
motion, while Code 5295, in additional to recognizing 
limitation of motion, also addresses other factors affecting 
the lumbosacral spine.    

Prior to June 8, 2000, the record did not contain objective 
medical findings that meet the criteria for a 40 percent 
rating under Diagnostic Code 5295.  In none of the medical 
reports were there symptoms that would meet the rating 
criteria for 40 percent under Code 5295; i.e. no examiner 
describe a listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
the joint space, or some of the above with abnormal mobility 
on forced motion.  

The Board recognizes that there are other Diagnostic Codes 
that address the veteran's symptoms associated with the 
disability of the lumbar spine, however, these Codes are 
inapplicable to this appeal (no ankylosis, fractured 
vertebra, or sciatic neuropathy shown).  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

In consideration of the provisions of DeLuca, the Board 
determines that the objective medical findings did not 
indicate that the veteran suffered from additional functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, not already 
contemplated in the schedular rating criteria.  

Therefore, the Board finds that prior to June 8, 2000, the 
veteran was entitled to no more than a 20 percent disability 
rating for the lumbosacral/dorsal spine disability.  

II.  Entitlement to an Increased Disability Rating for the 
Lumbosacral /Dorsal Spine Disability, in Excess of 20 
percent, Beginning June 8, 2000.  

The VA examination, dated on June 8, 2000 showed forward 
flexion of the spine to only 30 degrees, and severe 
impairment of the low back with significant functional loss.  
Similar findings were noted in the November 2002 VA 
orthopedic examination.  Therefore, beginning June 8, 2000, 
the Board finds that the veteran met the criteria for severe 
limitation of the lumbar spine, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003).  

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable Diagnostic Code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of Diagnostic Code should be upheld so 
long as it is supported by explanation and evidence).  

Based on the evidence, 40 percent is the highest schedular 
rating assignable.  Therefore, consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, as well as the DeLuca factors are not 
for application (see Johnston v. Brown, 10 Vet.App. 80, 85 
(1997). 

Under the old criteria, the veteran is entitled to a 40 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, Limitation of Motion of the Lumbar Spine, based on 
a finding of severe limitation of motion.  

Criteria for Rating Disabilities of the Spine-Effective 
September 26, 2003

Effective September 23, 2002, VA revised the criteria for 
evaluating Intervertebral Disc Syndrome (IVDS).  Diagnostic 
Codes 5291, 5292, and 5295 remained unchanged.  Service 
connection has not been established for IVDS; therefore, 
Diagnostic Code 5293 is not for application.  Therefore, the 
Board finds that the September 23, 2002 regulatory changes 
had no effect on the evaluation of the veteran's spine 
disability.  

Criteria for Rating Disabilities of the Spine-Effective 
September 26, 2003

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended.  The Board must evaluate the veteran's 
lumbosacral/dorsal spine disability according to both the old 
and the new criteria to determine if the new criteria provide 
a more favorable rating.  

On VA examination, dated in April 2005, the veteran 
complained of localized low back pain and stiffness of the 
back during the morning hours.  There were no objective 
findings of ankylosis.  

On range of motion studies of the thoracolumbar spine, 
forward flexion from 0 to 40 degrees, without pain, and up to 
50 degrees with pain.  Extension of the thoracolumbar spine 
was from 0 to 20 degrees, with pain, and from 0 to 25 degrees 
without pain.  Left lateral flexion was from 0 to 15 degrees 
without pain, and right lateral rotation was from 0 to 20 
degrees without pain.  The veteran had right and left lateral 
flexion from 0 to 25 degrees with pain.  Left and right 
lateral rotation was from 0 to 30 degrees without pain, and 
up to 40 degrees with pain.  

Under the new revised criteria, a 30 percent rating, and no 
higher, is warranted where there is forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine; a 40 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoraolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  

Forward flexion of the veteran's thoracolumbar spine was not 
to 30 degrees or less on examination in April 2005.  
Consequently, the veteran is not entitled to a higher rating 
under the new revised criteria.  

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable Diagnostic Code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

Therefore, the Board finds that the evidence during this time 
period reflects a disability picture that more nearly 
approximates the criteria for a 40 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, Limitation of 
Motion of the Lumbar Spine.  

Conclusion

In conclusion, the Board finds that prior to June 8, 2000 the 
veteran was entitled to no more than a 20 percent rating for 
the lumbosacral/dorsal spine disability.  Since the evidence 
later showed that the veteran had severe limitation of motion 
of the lumbar spine, beginning, June 8, 2000, the veteran is 
entitled to a 40 percent rating for the lumbosacral/dorsal 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, Limitation of Motion of the Lumbar Spine (effective 
prior to September 26, 2003).  

The Board also considered whether the veteran was entitled to 
a higher rating under the revised criteria effective 
September 26, 2003.  The Board concludes that the new revised 
criteria, as compared with the old criteria, did not result 
in a higher rating.  

Extraschedular Rating

The June 2000 and November 2002 VA examinations indicated 
that the veteran is retired  from employment.  

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board notes that the veteran's lumbosacral/dorsal spine 
pathology has not necessitated frequent periods of 
hospitalization.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.  

For the foregoing reasons, the Board finds that the evidence 
is in relative equipoise.  In such situations, the benefit of 
the doubt is to be applied in the veteran's favor.  
Therefore, the claim for an increased rating, beginning June 
2, 2000 is granted.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  


ORDER

Entitlement to a 20 percent disability rating, for a 
lumbosacral/dorsal spine disability prior to June 8, 2000 is 
denied.  

Beginning June 8, 2000, entitlement to a 40 percent 
disability rating for a lumbosacral/dorsal spine disability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


